DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are presented for examination.
Claims 1-8 are allowed.

Invention
The Present invention teaches "A vehicle drive apparatus including a speed change mechanism, a first and second motor-generators, and a microprocessor. The microprocessor is configured to perform controlling the speed change mechanism, the first motor-generator and the second motor-generator so as to switch a speed range to a low-speed range, operate the first motor-generator as a motor and operate the second motor-generator as a generator when a vehicle speed is equal to or greater than a predetermined vehicle speed and an acceleration instruction is detected, and so as to switch the speed range to a high-speed range, operate the first motor-generator as a generator and operate the second motor-generator as a motor when the vehicle speed is equal to or greater than the predetermined vehicle speed and a deceleration instruction or a termination instruction of an acceleration is detected.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Bornsen, Brett (Reg. No.: 46,566) on March 25, 2021.


The claims have been amended as follows:

          Claim 7 (Currently Amended). The drive system according to claim 1, further comprising a rotational speed detector configured to detect a rotational speed of the friction engagement mechanism, wherein the microprocessor is configured to perform the controlling including controlling the speed change mechanism, the second motor-generator and the internal combustion engine so as to start engaging of the friction engagement mechanism, operate the second motor-generator as the motor and decrease a torque output from the internal combustion engine to a predetermined value when the vehicle speed detected by the vehicle speed detector is equal to or greater than the predetermined vehicle speed and the deceleration instruction or the termination instruction of the acceleration is detected by the instruction detector, and thereafter controlling the first motor-generator and the internal combustion engine so as to operate the first motor-generator as the generator and to increase a torque output from the internal combustion engine when a deceleration of the friction engagement mechanism is detected by the rotational speed detector.

          Claim 8 (Currently Amended). A drive method of a hybrid vehicle, the hybrid vehicle including: an internal combustion engine; a first motor-generator including a first motor rotating shaft; a speed change mechanism including a first rotating shaft and a second rotating shaft to transmit a rotation input from the first rotating shaft to the second rotating shaft while changing a speed of the rotation; a power division mechanism connected to an output shaft of the internal combustion, the first motor rotating shaft and the first rotating shaft, respectively to divide a power generated by the internal combustion engine to the first motor-generator and the first rotating shaft or to transmit a power generated by the internal combustion engine and the first motor-generator to the first rotating shaft; a path forming portion configured to form a power transmission path transmitting a power output from the second rotating shaft to an axle; and a second motor-generator including a second motor rotating shaft connected to the path forming portion, wherein the speed change mechanism includes a friction engagement mechanism including mutually engageable and disengageable members and is configured to switch a speed range to a low-speed range when the friction engagement mechanism is disengaged and to switch the  speed range to a high-speed range when the friction engagement mechanism is engaged, and the method comprises: detecting a vehicle speed; detecting a speed change instruction changing the vehicle speed; controlling the change speed mechanism, the first motor-generator and the second motor-generator so as to switch the speed range to the low-speed range, operate the first motor-generator as a motor and operate the second motor-generator as a generator when the vehicle speed detected is equal to or greater 

Reason for Allowance
Claims 1-8 are allowed.
          The instant invention with respect to claims 1, 8 teaches 
                    “A drive system of a hybrid vehicle, comprising: an internal combustion engine; a first motor-generator including a first motor rotating shaft; a speed change mechanism including a first rotating shaft and a second rotating shaft to transmit a rotation input from the first rotating shaft to the second rotating shaft while changing a speed of the rotation; a power division mechanism connected to an output shaft of the internal combustion, the first motor rotating shaft and the first rotating shaft, respectively to divide a power generated by the internal combustion engine to the first motor-generator and the first rotating shaft or to transmit a power generated by the internal combustion engine and the first motor-generator to the first rotating shaft; a path forming portion configured to form a power transmission path transmitting a power output from the second rotating shaft to an axle; a second motor-generator including a second motor rotating shaft connected to the path forming portion; a vehicle speed detector configured to detect a vehicle speed; an instruction detector configured to the controlling including controlling the speed change mechanism, the first motor-generator and the second motor-generator so as to switch the speed range to the low-speed range, operate the first motor-generator as a motor and operate the second motor-generator as a generator when the vehicle speed detected by the vehicle speed detector is equal to or greater than a predetermined vehicle speed and an acceleration instruction is detected by the instruction detector, and so as to switch the speed range to the high-speed range, operate the first motor-generator as a generator and operate the second motor-generator as a motor when the vehicle speed detected by the vehicle speed detector is equal to or greater than the predetermined vehicle speed and a deceleration instruction or a termination instruction of an acceleration is detected by the instruction detector.”

                    “A drive method of a hybrid vehicle, the hybrid vehicle including: an internal combustion engine; a first motor-generator including a first motor rotating shaft; a speed controlling the change speed mechanism, the first motor-generator and the second motor-generator so as to switch the speed range to the low-speed range, operate the first motor-generator as a motor and operate the second motor-generator as a generator when the vehicle speed detected is equal to or greater than a predetermined vehicle speed and an acceleration instruction is detected, and controlling the change speed mechanism, the first motor-generator and the second motor-generator so as to switch the speed range to the high-speed range, operate the first motor-generator as a generator and operate the second motor-generator as a motor when the vehicle speed detected is equal to or greater than the predetermined vehicle speed and a deceleration instruction or a termination instruction of an acceleration is detected.”

                                          
Ono et al. (US Pub. No.: 2014/0194238 A1) teaches “A hybrid vehicle driving apparatus includes: a first planetary gear mechanism; a second planetary gear mechanism; a clutch that connects and disconnects a carrier of the first planetary gear mechanism to and from a carrier of the second planetary gear mechanism; and a brake that regulates the rotation of the carrier of the second planetary gear mechanism by engaging, in which a sun gear, the carrier, and a ring gear of the first planetary gear mechanism are respectively connected to a first rotating electric machine, an engine, and a driving wheel, and a sun gear and a ring gear of the second planetary gear mechanism are respectively connected to a second rotating electric machine and the driving wheel.”





The Fig. 9 of Ono discloses: 


    PNG
    media_image1.png
    395
    530
    media_image1.png
    Greyscale








The Fig. 8 of Ono discloses:


    PNG
    media_image2.png
    364
    520
    media_image2.png
    Greyscale


          Yamamoto et al.  (US Pub. No.: 2009/0149295 A1) teaches “This invention provides a vehicle control apparatus constructed so that during the control of a downshift for deceleration, braking shocks can be reduced and the amount of energy regenerated can be increased, and a hybrid vehicle equipped with the control apparatus. 
The hybrid vehicle 1 includes wheels 14, an engine 12, a motor 11, a multi-stage transmission 20 that reduces motor torque and transmits the reduced torque to the wheels, and a brake 15 that brakes the wheels. During deceleration downshift control, a hybrid control module 100 provides distribution control of the regenerative torque of the motor 11 and the braking torque of the brake 15 so that the total braking force of the vehicle during gear shifting matches a target value.”
 
 The Fig. 3 of Yamamoto discloses:    

 
    PNG
    media_image3.png
    555
    722
    media_image3.png
    Greyscale



        
 The Fig. 4 of Yamamoto discloses: 

    PNG
    media_image4.png
    503
    561
    media_image4.png
    Greyscale
 


         Kim et al. (US Pat. No.: 8,597,147 B2) teaches “A power transmission system of a hybrid electric vehicle includes an input shaft, a first planetary gear set having first, second, and third rotation elements, the second directly connected to the input shaft, and the third directly connected to a first motor/generator, a second planetary gear set having fourth, fifth, and sixth rotation elements, the fourth directly connected to the first rotation element and a second motor/generator, and the fifth selectively connected to the second rotation element, an output gear connected to the sixth rotation element, a 

The Fig. 1 of Kim discloses: 

    PNG
    media_image5.png
    483
    786
    media_image5.png
    Greyscale

The Fig. 4 of Kim discloses: 

    PNG
    media_image6.png
    249
    404
    media_image6.png
    Greyscale



         The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-7, are either directly or indirectly dependent upon independent claims 1, 8, therefore, are allowed in view of their dependence upon claims 1, 8.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          SAITOH (US Pub. No.: 2014.0297079 A1) teaches “An antiskid apparatus for a hybrid vehicle includes a generator control section that adjusts a deceleration torque of a driving wheel by controlling a power generator to change from an operation of decreasing a generation amount of the power generator to an operation of assisted driving of a crankshaft when an engine rotation speed is higher than a predetermined rotation speed during rapid deceleration in which a vehicle deceleration speed is at a predetermined value or more or during deceleration associated with shift-down through a transmission.”

          MIYAMOTO et al.  (US Pub. No 2016/0032563 A1) teaches “A control unit has a connection determining unit and a motor switch control unit. The connection determining unit determines whether assistance from a third motor is required or not. The third motor is set to a connected state when the connection determining unit determines that assistance from the third motor is required. The motor switch control unit controls the motor switching mechanism so that the third motor is set to a disconnected state when the connection determining unit determines that assistance from the third motor is not required.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.